DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered. 
Response to Amendments
Applicant's amendments filed 1/26/2022 to claims 1, 9, 15 and 18-19 have been entered. Claim 27 has been added. Claim 16 has been canceled. Claims 1-7, 9-15, 18-20 and 23-27 remain pending, of which claims 1-7, 9, and 23-27 are being considered on their merits. Claims 10-15 and 18-20 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Election/Restrictions
Applicant's election of Group I in the reply filed on 6/13/2017 stands.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 24 and 26 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 24, limits to the concentration of L-arginine in the solution being about “250-2000 mM”. The only reference to the concentration of L-arginine recites that the concentration is 1 gram per liter, which is about 5.7 mM. Therefore there is a lack of support for the high concentration for arginine. 
Claim 26, limits to the glutathione and the ascorbic acid in a molar ratio of 1.98:1. The specification is silent as to any molar ratio between any components and therefore there is not written description that supports this specifically claimed molar ratio.
Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive. 
Applicant highlights that many of the concentrations listed in claims 24-25 are recited in U.S. Patent 7,981,596, which the instant application incorporates by reference. While this application does recite many of the ranges in claims 24-25, the only recitation of the concentration of L-arginine is 250-2000 micromolar not 250-2000 millimolar as claimed. Therefore claim 24 remains rejection for failing to comply with the written description requirement.
.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 23 and 25-26 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thatte et al (U.S.PGPUB 2010/0151435) in view of Touitou et al (1996, International Journal of Pharmaceutics, 133: 85-88), Hassanein et al (U.S.PGPUB 2005/0147958) and Payrat et al (1999, U.S. Patent 5,906,915).
Regarding claims 1 and 23, Thatte teaches a kit for preserving organs comprising storage/resuscitation solution (both alpha and beta Lazarus solutions, both with different pH levels) comprising water, salts, and glucose (see paragraphs [0093]-[0116]). Regarding claims 1, 4, and 25-26, Thatte teaches preferred final solutions also include solutions comprising 0.01-2.0 L of distilled water, 0.01-0.75 g/L (0.3 to 2.44 mM) reduced glutathione, 0.01-0.5 g/L (0.07 to 2.8 mM) ascorbic acid and 5 g/L (28 mM) glucose (reads on about 50 mM) (see paragraphs [0093]-[0116]); regarding claim 26, these ranges include the claimed ratio. Regarding claims 1 and 6, Thatte teaches including THAM to adjust pH of the solutions, and Thatte provides examples wherein the pH is 7.4 (reads on “about” 8) and wherein the pH is 6.8 (see paragraphs [0115], [0240], and [0252]). Regarding claim 1, Thatte teaches that the solution for preserving 
Thatte does not teach the solutions are separated into first and second containers (claim 1), or that a second solution consist of water, ascorbic acid, and glutathione with a pH of 2.7 to 4 (claims 1). Thatte does not teach the solutions are present in a ratio of about 1:19 (claim 5) such that the concentration of the concentrations of the ascorbic acid, and glutathione in the second solution is 20 times more concentrated (claim 25).
Regarding claim 1, Touitou teaches adding glutathione to ascorbic acid in aqueous solutions stabilizes the as ascorbic acid, and Touitou teaches using a solution that consists of water, ascorbic acid, and glutathione (see abstract and page 86). Regarding claim 1, Touitou teaches acidification of the solution to a pH of 3.5 also led to a remarkable stabilization of ascorbic acid (see page 86).
Regarding claims 1, 4 and 25, Payrat teaches a system wherein preservation solutions can be separated to keep one solution at a lower pH, such as 5.8, and one solution at a higher pH, such as 7.4, such that when the solutions are mixed the pH remains in the desired physiological range (see Figure 1 and col. 5-6).
Regarding claim 1, 4 and 25, Hassanein teaches that components of organ preservation solutions that are not shelf-stable can be prepared separately from the solution comprising other 
A person of ordinary skill in the art would have had a reasonable expectation of success in separating Thatte’s solutions in two separate containers such that one container consists of water, ascorbic acid, and glutathione with a pH of 3.5, and the other comprises the remaining components in solution because while Thatte teaches the inclusion of ascorbic acid and glutathione in the solution, Touitou teaches keeping them separate with a reduced pH stabilizes the ascorbic acid. The skilled artisan would have been motivated to separate Thatte’s solutions in two separate containers such that one container consists of water, ascorbic acid, and glutathione with a pH of 3.5, because this would provide for a more stable ascorbic acid to be used in Thatte's solution. 
A person of ordinary skill in the art would have had a further reasonable expectation of success in including Thatte’s solutions in two separate containers and adjusting the ratios of the solutions because Hassanein teaches that components of organ preservation solutions that are not shelf-stable can be prepared separately from the solution comprising other more stable ingredients, and admixed with the preservation solution just prior to use. The skilled artisan would have been motivated to include Thatte’s solutions in two separate containers and adjusting the ratios of the solutions because Thatte teaches the composition may include amounts of the compounds in the listed ranges, and that these ranges can be used to achieve a desired ratio of components within the solution, and Hassanein establishes that solutions can be separated to improve stability of components. Furthermore, the primary reference Thatte teaches that solutions should have a physiological pH of 7.4 for use. Additionally, Payrat provides motivation for a system wherein preservation solutions can be separated to keep one solution at a lower pH, and one solution at a higher pH, such that when the solutions are mixed the pH remains in the desired physiological range, while Touitou provides motivation for specifically having components such as glutathione and L-ascorbic acid together in a solution 
A person of ordinary skill in the art would have had a reasonable expectation of success in including Thatte’s solutions in two separate containers because Thatte teaches various compounds can be useful for organ preservation as well as different pH levels, which would require separate containers to maintain. The skilled artisan would have been motivated to include Thatte’s solutions in two separate containers because it would allow for lower pH levels 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim 7 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thatte et al (U.S.PGPUB 2010/0151435) in view of Touitou et al (1996, International Journal of Pharmaceutics, 133: 85-88), Hassanein et al (U.S.PGPUB 2005/0147958) and Payrat et al (1999, U.S. Patent 5,906,915) as applied to claims 1-6, 23 and 25-26 above, and further in view of Campbell et al (1950, Canadian Journal of Research, 28e(1): abstract only).
Thatte in view of the secondary references does not teach the pH of the second solution is in a range from 2.7 to 3.3.
Regarding claim 7 is Campbell teaches that maximum stability of ascorbic acid, including when combined with glutathione, is obtained at pH levels ranging from 2.5 to 4.5 (see abstract).
A person of ordinary skill in the art would have had a reasonable expectation of success in using a pH in a range from 2.7 to 3.3 for the container consists of water, ascorbic acid, and glutathione because Campbell teaches that maximum stability of ascorbic acid, including when combined with glutathione, is obtained at pH levels ranging from 2.5 to 4.5. The skilled artisan would have been motivated to use a pH in a range from 2.7 to 3.3 for the container consists of water, ascorbic acid, and glutathione because this would provide for a stable ascorbic acid to be used in Thatte's solution. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thatte et al (U.S.PGPUB 2010/0151435) in view of Touitou et al (1996, International Journal of Pharmaceutics, 133: 85-88), Hassanein et al (U.S.PGPUB 2005/0147958) and Payrat et al (1999, U.S. Patent 5,906,915) as applied to claims 1-6, 23 and 25-26 above, and further in view of Su (U.S. PGPUB 20050128866; reference A).
Thatte in view of the secondary references does not teach the kit includes a single container comprising first and second compartments, and a partition positioned to separate the compartments, and wherein the partition that may be removed to allow for the solutions to mix (claim 9).
Regarding claim 9, Su is drawn to a medical package mixing device designed to keep two or more solutions separate, and allows for accurately measured solutions to be easily evenly mix them together (see abstract and paragraphs [0001] – [0006]). Regarding claim 9, Su teaches the device includes a single container comprising first and second compartments, and a partition positioned to separate the compartments, and wherein the partition is breakable (reads on “may be removed”) to allow for the solutions to mix (see abstract and paragraphs [0007] – [0015]).
A person of ordinary skill in the art would have had a reasonable expectation of success in separating Thatte’s solutions in such a way that they could be mixed in Su’s container because Su teaches that the device is specifically for medical mixing device two or more medical solutions that are stored separately. The skilled artisan would have been motivated to separate Thatte’s solutions into Su’s container because Su teachers the medical package mixing device is designed to keep two or more solutions separate, and allows for accurately measured solutions to be easily evenly mix them together. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Claim 7 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thatte et al (U.S.PGPUB 2010/0151435) in view of Touitou et al (1996, International Journal of Pharmaceutics, 133: 85-88), Hassanein et al (U.S.PGPUB 2005/0147958) and Payrat et al (1999, U.S. Patent 5,906,915) as applied to claims 1-6, 23 and 25-26 above, and further in view of Uprety et al (1963, J Pharm Sci, 52:1001-1002).
Thatte in view of the secondary references does not teach the pH of the second solution is in a range from 2.7 to 3.3.
Regarding claim 7, Uprety teaches aspartic is most stable at a pH of 3 (see Table II).
A person of ordinary skill in the art would have had a reasonable expectation of success in adjusting the pH of Thatte’s solution comprising ascorbic acid to a pH of 3 because Uprety teaches aspartic is most stable at a pH of 3. The skilled artisan would have been motivated to adjust the pH of Thatte’s solution comprising ascorbic acid to a pH of 3 because this would provide for a more stable ascorbic acid to be used in Thatte's solution. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive. 
Applicant alleges that because Thatte does not suggest that any of the components in the solution are unstable if stored for extended periods of time, that there is no motivation to modify Thatte’s teachings. However, as discussed at length in the above rejections, the motivation to modify Thatte comes from the secondary references. The rejection states that a person of ordinary skill in the art would have had a reasonable expectation of success in separating Thatte’s solutions in two separate containers such that one container consists of water, ascorbic acid, and glutathione with a pH of 3.5, and the other comprises the remaining components in solution because while Thatte teaches the inclusion of ascorbic acid and 
Applicant alleges that Touitou’s observed results of glutathione stabilizing ascorbic acid are dependent on the molar ratio of the two compounds, pointing to page 87 and Figure 2 of Touitou. Applicant highlights that Touitou does not provide data on solutions wherein the ascorbic acid is greater than the molar amounts of glutathione. Applicant concludes that there would be little stabilizing effect in solutions wherein the ascorbic acid is greater than the molar amounts of glutathione. Applicant does not provide any evidence for this conclusion. Each of the solutions tested in Figure 2 of Touitou resulted in a stabilizing effect and therefore nothing in Touitou is evidence that there would be no stabilizing effect using other molar ratios. Importantly, the claims are drawn to specific ranges of ascorbic acid and glutathione, and in each of the claims that list a range of molarity, the molar ratio of glutathione is greater than ascorbic acid. For example, claim 4 limits to the equivalent of 20 mM glutathione and 10 mM ascorbic acid. Similarly, claims 24 and 25 limit to ranges wherein the glutathione is twice the molar concentration of ascorbic acid. While claim 26 recites the inverse of these amounts, as stated above this claim lacks support in the specification. Therefore this argument is not persuasive. 
Applicant highlights that the secondary reference Hassanein teaches mixing blood components with the organ preservation solution. Applicant concludes that Hassanein does not releate to the instant organ preservation solution which does not include blood components. However, as stated above, Hassanein was relied upon for the general teachings that it is known that solutions with unstable components can be prepared separating and the unstable components can be added just prior to use. The paragraph cited in the rejection above states “in a shelf-stable preservation solution premix is formed by admixing a carbohydrate, sodium chloride, potassium, calcium, magnesium, bicarbonate ion, epinephrine and adenosine in advance of forming the fluid media. The final fluid media is then formed by combining the whole blood, the premix described above, as well as other desired fluid components which are not shelf-stable in such a premix such as insulin, just prior to delivery to the organ”. Therefore this reference is in the same field of endeavor and was properly relied upon. 
Applicant alleges that Payrat has nothing to do with Thatte because Payrat’s preservation solutions do not comprise ascorbic acid and glutathione, and because Payrat uses the solutions to preserve red blood cells and not organs. However, as stated above, Payrat is directed to a system wherein preservation solutions can be separated to keep one solution at a lower pH, such as 5.8, and one solution at a higher pH, such as 7.4, such that when the solutions are mixed the pH remains in the desired physiological range. Both the instant claims and the primary reference Thatte are also drawn to solutions for preserving biological samples and therefore they are in the same field of endeavor. Additionally, the motivation to separate solutions also comes from the other cited secondary references. While applicant further highlights that Payrat is concerned with stability of other compounds in the solution, and for different reasons, the rejection as a whole renders it obvious to specifically separate ascorbic acid and glutathione into a separate solution to increase their stability. As stated in the above rejection, the skilled artisan would have been motivated to include Thatte’s solutions in two separate containers and adjusting the ratios of the solutions because Thatte teaches the composition may include amounts of the compounds in the listed ranges, and that these ranges can be used to achieve a desired ratio of components within the solution, and Hassanein establishes that solutions can be separated to improve stability of components. Furthermore, the primary reference Thatte teaches that solutions should have a physiological pH of 7.4 for use. Additionally, Payrat provides motivation for a system wherein preservation solutions can be 
Applicant points to the 11/13/2018 Declaration by Pachuk, and alleges that applicant unexpectedly found that glutathione and ascorbic acid could remain stable at lower pH levels. Applicant reproduces two Figures from page 4 of the declaration showing that glutathione degrades quickly at a pH of 7.4 (one solution set up as taught by Thatte), and that ascorbic acid degrades quickly at a pH of 7.4 (one solution set up as taught by Thatte). These arguments and this declaration were addressed in the reply mailed 2/14/2020. This data remains insufficient to show expected results as these are the results that are expected based on the teaching of Touitou. Specifically, Touitou teaches that both a low pH (Touitou exemplifies a pH of 3.5) and the inclusion of glutathione in solution result in longer stability of ascorbic acid, and that is exactly what is shown in the declaration. In other words, this data only confirms what is already taught by Touitou. 
Applicant points to the previously filed 8/21/2020 and 6/17/2021 Declarations by Pachuk and alleges that it was only their discovery that when glutathione and ascorbic acid are stored together at a lower pH that they remain more stable. Applicant points to their results using an undisclosed commercial product (8/21/2020 declaration), and alleges that this undisclosed product correlates to the claimed second solution and shows better ascorbic acid stability than Thatte’s single solution. However, as stated in the Office Actions mailed 9/6/2017, 6/12/2018, 11/29/2018, 2/21/2020, 3/17/2021, and 8/18/2021, Touitou was published in 1996 and Touitou specifically recognizes that components of Thatte’s solution can be stabilized by separating out the ascorbic acid and glutathione into a low pH solution. As stated above, the solution taught by Touitou is identical to the applicant’s claimed second solution, and therefore Touitou’s solution 
Applicant alleges claim 4 is allowable. Howver, as stated above, the secondary references all render it obvious to separate out the glutathione and ascorbic acid into a separate low pH solution, the level/ratio of concentration is result effective to achieve the final desired pH and levels that are taught by Thatte when the separate low pH solution is admixed as taught by Payrat and Hassanein. It is also noted, that by concentrating the components in the second solution, the levels of the components would fall within the ranges listed in claim 25. Similarly, regarding clam 4, concentrating Thatte’s glutathione and ascorbic acid 20 times would result 0.01-0.75 grams reduced glutathione per 50-100 mL and 0.01-0.5 grams ascorbic acid per 50-100 mL. Therefore the limitations of claim 4 remain obvious.
Applicant alleges that neither Campbell nor Uprety alone does not remedy all of the deficiencies addressed above. However as applicant’s arguments above were not persuasive, this argument is not persuasive. 
Regarding claim 9, applicant alleges that the previously cited Wikman-Coffelt reference is distinct from the claimed composition since Wikman-Coffelt teaches two containers that are connected to each other and not two chambers within a single container as claimed. However, as stated above, the newly cited Su reference is drawn to a medical package mixing device designed to keep two or more solutions separate, and allows for accurately measured solutions to be easily evenly mix them together. Su teaches the device includes a single container comprising first and second compartments, and a partition positioned to separate the compartments, and wherein the partition is breakable (reads on “may be removed”) to allow for the solutions to mix. Therefore this argument is not persuasive.
Applicant generally alleges that the new claims are not obvious. However, these claims are rejected for the reasons stated above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9, and 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11291201 in view of Touitou et al (1996, International Journal of Pharmaceutics, 133: 85-88).

‘201 does not teach the second solution consist of water, ascorbic acid, and glutathione with a pH below 4.
Regarding claim 1, Touitou teaches adding glutathione to ascorbic acid in aqueous solutions stabilizes the as ascorbic acid, and Touitou teaches using a solution that consists of water, ascorbic acid, and glutathione (see abstract and page 86). Touitou teaches acidification of the solution to a pH of 3.5 (renders obvious pH of 3.3 because there is motivation to optimize) also led to a remarkable stabilization of ascorbic acid (see page 86).
A person of ordinary skill in the art would have had a reasonable expectation of success in separating the solutions taught by ‘201 to include a solution consisting of water, ascorbic acid, and glutathione with a pH below 4 because Touitou teaches this allows for a stable solution. The skilled artisan would have been motivated separate the solutions taught ‘201 to include a solution consisting of water, ascorbic acid, and glutathione with a pH below 4 because it would allow for a longer shelf life of the ascorbic acid.
Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive. Applicant requests that the double patenting rejections be held in abeyance. . 
Conclusion	
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653